           Case 5:19-cv-00834-DAE Document 6 Filed 07/23/19 Page 1 of 4


                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                )
                                                  )
        Plaintiff,                                )   Civil Case No. 5:19-cv-00834-DAE
                                                  )
v.                                                )
                                                  )
JOHN DOE infringer using                          )
IP address 70.121.72.191,                         )
                                                  )
        Defendant.                                )
                                                  )
                       PLAINTIFF’S NOTICE OF RELATED CASES

        PLAINTIFF GIVES NOTICE that this is a BitTorrent Copyright Infringement case related

to the cases listed below, which were filed by Plaintiff.

        Plaintiff respectfully suggests that the following cases are related because they each

involve the same Plaintiff, Malibu Media, LLC, and near identical allegations against a John Doe

Defendant. In each case, Plaintiff alleges that a John Doe Defendant, presently known to Plaintiff

only by his or her IP address, directly infringed its copyrights through the BitTorrent protocol.

Because each Defendant is known only by an IP address, in each case Plaintiff intends to seek

leave to subpoena Defendant’s Internet Service Provider prior to a Rule 26(f) conference in order

to learn Defendant’s identity so that Plaintiff may proceed with its case. While Plaintiff believes

the above common factors may make the following cases related, it does note that each case

involves a different Defendant and the cases involve the infringement of different copyrights.
        The following cases are pending before this Court:
     1. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00599-XR; The Honorable Xavier
        Rodriguez;
     2. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00600-FB; The Honorable Fred Biery;
     3. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00601-DAE; The Honorable David
        A. Ezra;
     4. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00602-FB; The Honorable Fred Biery;
      Case 5:19-cv-00834-DAE Document 6 Filed 07/23/19 Page 2 of 4


5. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00603-XR; The Honorable Xavier
   Rodriguez;
6. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00605-DAE; The Honorable David
   A. Ezra;
7. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00606-XR; The Honorable Xavier
   Rodriguez;
8. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00621-DAE; The Honorable David
   A. Ezra;
9. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00622-XR; The Honorable Xavier
   Rodriguez;
10. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00623-DAE; The Honorable David
   A. Ezra;
11. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00624-DAE; The Honorable David
   A. Ezra;
12. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00630-FB; The Honorable Fred Biery;
13. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00631-XR; The Honorable Xavier
   Rodriguez;
14. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00632-OLG; The Honorable Orlando
   L. Garcia;
15. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00633-XR; The Honorable Xavier
   Rodriguez;
16. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00634-OLG; The Honorable Orlando
   L. Garcia;
17. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00648-FB; The Honorable Fred Biery;
18. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00649-OLG; The Honorable Orlando
   L. Garcia;
19. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00650-XR; The Honorable Xavier
   Rodriguez;
20. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00651-XR; The Honorable Xavier
   Rodriguez;
21. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00652-XR; The Honorable Xavier
   Rodriguez;
      Case 5:19-cv-00834-DAE Document 6 Filed 07/23/19 Page 3 of 4


22. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00656-OLG; The Honorable Orlando
   L. Garcia;
23. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00657-XR; The Honorable Xavier
   Rodriguez;
24. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00658-FB; The Honorable Fred Biery;
25. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00659-FB; The Honorable Fred Biery;
26. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00669-XR; The Honorable Xavier
   Rodriguez;
27. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00670-DAE; The Honorable David
   A. Ezra;
28. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00671-FB; The Honorable Fred Biery;
29. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00672-XR; The Honorable Xavier
   Rodriguez;
30. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00673-XR; The Honorable Xavier
   Rodriguez;
31. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00811-DAE; The Honorable David A.
   Ezra;
32. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00812-DAE; The Honorable David
   A. Ezra;
33. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00813-OLG; The Honorable Orlando
   L. Garcia;
34. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00819-FB; The Honorable Fred
   Biery;
35. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00820-XR; The Honorable Xavier
   Rodriguez;
36. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00821-FB; The Honorable Fred
   Biery;
37. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00822-XR; The Honorable Xavier
   Rodriguez;
38. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00823-OLG; The Honorable Orlando
   L. Garcia;
      Case 5:19-cv-00834-DAE Document 6 Filed 07/23/19 Page 4 of 4


39. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00824-OLG; The Honorable Orlando
   L. Garcia;
40. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00834-DAE; The Honorable David
   A. Ezra;
41. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00835-DAE; The Honorable David A.
   Ezra;
42. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00836-DAE; The Honorable David A.
   Ezra;
43. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00837-OLG; The Honorable Orlando
   L. Garcia;
44. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00838-OLG; The Honorable Orlando
   L. Garcia;
45. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00839-FB; The Honorable Fred Biery;
46. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00840-FB; The Honorable Fred Biery;
   and
47. Malibu Media, LLC v. John Doe; Case No. 5:19-cv-00841-DAE; The Honorable David
   A. Ezra.




                                             Respectfully submitted,


                                             By: /s/ Paul S. Beik
                                             Paul S. Beik
                                             Texas Bar No. 24054444
                                             BEIK LAW FIRM, PLLC
                                             8100 Washington Ave., Suite 1000
                                             Houston, TX 77007
                                             T: 713-869-6975
                                             F: 713-868-2262
                                             E-mail: paul@beiklaw.com
                                             ATTORNEY FOR PLAINTIFF
